DETAILED ACTION
The indicated allowability of the subject matter of canceled claims 2 and 11 is withdrawn in view of the newly discovered reference(s) to Yu et al.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7 – 10, 12, 14 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2015/0357319 to Yu et al..
Regarding claims 1 and 10, Yu et al. teach a semiconductor package and method (Fig. 1A), comprising: 
a base die (111) on an interposer (123), the base die comprising a plurality of through vias (117); 
a plurality of dies (112) on top of one another to form a stack on the base die, wherein each die has a top surface and a bottom surface that is opposite from the top surface, wherein at least one or more of the stacked dies has one or more die contacts (113) on at least one of the top surface or the bottom surface that are electrically coupled to at least one die contact (114) of the base die with one or more wire bonds(115), wherein the base die has a first surface area that exceeds a second surface area of the plurality of stacked dies; and 
a mold layer (121) disposed over and around the plurality of dies, the base die, and the one or more wire bonds.
	Yu et al. do not teach that the vias (117) are through silicon. Silicon is a well-known material that is commonly used in semiconductor devices. It would have been obvious to one of ordinary skill in the 
	Regarding claims 3 and 12, Yu et al. teach a semiconductor package and method, wherein the base die has a plurality of interconnects in the through vias (117) that electrically couple at least one or more of the plurality of stacked dies to the interposer.
	Regarding claims 5 and 14, Yu et al. teach a semiconductor package, wherein the mold layer has a rectangular shape.
	Regarding claims 7 and 16, Yu et al. teach a semiconductor package and method, further comprising a plurality of solder balls (126). Yu et al. do not teach a semiconductor wherein a substrate disposed below the interposer, wherein the interposer is electrically coupled to the substrate using the solder balls. The design purpose of the solder balls (126) is for connection to external devices. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the solder balls for the purpose they were intended, since it is desirable to add functionality to the semiconductor package.
	Regarding claims 8 and 17, Yu et al. do not teach a semiconductor package and method, wherein the substrate is a printed circuit board. It is common in the art to connect semiconductor packages including connection terminals to printed circuit boards. It would have been obvious to one of ordinary skill in the art to connect the semiconductor package to a printed circuit board since it is desirable to apply the package to use in a plurality of applications.
	Regarding claim 9 and 18, Yu et al. teach a semiconductor package, wherein at least one or more of the plurality of stacked dies is a memory die ¶ [0018].
Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive.
Applicant argues that Yu et al. do not teach a base die as cited in the claimed invention, but a base substrate instead. The base die (111) taught by Yu et al. is nearly identical in form and function to the base die (210), as disclosed in Fig. 2 of the instant application, for example. Moreover, the term die and substrate is frequently used interchangeably in the semiconductor art, particularly when the die includes circuitry or interconnection structures.
Allowable Subject Matter
Claims 19 – 25 are allowed.
Claims 4, 6, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814